*134On Petition for Rehearing.
Hottel, J.
A petition for a rehearing is filed in this case, and the position taken by appellant’s counsel in the brief in support of this petition leads us to supplement the original opinion by setting-out certain entries upon which the facts stated in that opinion were, in connection with other entries referred to in said opinion, predicated, with some additional observations suggested by counsel’s brief on this petition.
5. The return of the clerk of the Pulaski circuit court to the writ of certiorari herein shows, among other entries, the following: “And be it further remembered that the following proceedings were had in the said case of Carl Johnson vs. P. C. C. & St. L. Railway Company, being cause No. 7180, in the Pulaski Circuit Court, as the same appears in the court or bench docket (our italics) of said court for said September term 1908, to wit:
‘Oct. 8. Dft. files Bills of excepts Nos. 1 & No. 2
Dft. also files written cause & motion for new trial. ’ And be it further remembered that under the head of the day’s proceedings of October 8th, 1908, the same being the 28th judicial day of the September term, 1908, of the said Pulaski Circuit Court, as shown on page 402 of Order-Book No. 34 appears the following entry in cause No. 7180 Carl Johnson vs. P. C. C. & St. L. Railway Company, (being the same entry found in the original manuscript at page 571) to wit:
‘Carl Johnson
vs. No. 7180.
P. C. C. & St. L. Railway Company
Comes now the defendant by counsel, and files Bill of Exceptions No. 1 and No. 2 in words following, to wit: (insert). Defendant also files written cause and motion for a new trial in words and figures following, to wit: (insert). *135Plaintiff now moves the court for judgment on the verdict which motion is by the court sustained.
It is therefore ordered, adjudged and decreed by the court that the plaintiff recover of and from the defendant the sum of Six Thousand Dollars as and for his damages, together with his costs made and taxed in this cause at $-.
Read and signed in open court
December 17, 1909.
Francis J. Vurpillat, Judge.’ ”
The transcript originally filed in this case sets out as the proceedings had in said cause before the Honorable John G. Nye, on October 8, 1908, the proceedings above indicated and designated by said clerk in his said return to said writ as “proceedings * * * as the same appear from the ‘court1 or ‘tench’ docket of said court,” and omits from said day’s proceedings the record entry of said proceedings of said day showing the rendition of judgment, and signed by the Honorable Francis J. Vurpillat, and transposes this said record entry to, and makes it a part of, proceedings had before the said Judge Vurpillat, on said December 17, 1909, the date of signing said entry.
As indicated in the original opinion, the transcript originally filed showed an entry of October 10, 1908, before Judge Nye, and signed by him, overruling the motion for a new trial, the granting of the prayer for appeal, and fixing of bond, and the vacation entry of December 31, 1908, showing the filing of the bond, the conditions of which are set out in said opinion.
6. Appellant insists that “neither the original transcript nor the return to the writ of certiorari shows that the above entry [referring to the entry above showing the rendition of judgment] was made or entered at any time by the direction, authority, order, permission or sanction of the Honorable John C. Nye then the judge of the Pulaski Circuit Court.” Literally speaking, and in the sense that John C. Nye’s name as judge does not ap*136pear to said entry, this is true; but legally speaking, the reverse is true.
As indicated in our original opinion, the statute expressly authorized the Honorable Francis J. Vurpillat, the successor of the Honorable John C. Nye, as judge of said court, to sign any unsigned record entry of proceedings had and made before Judge Nye, and when so signed, said signing relates back and gives validity and effect to the entry as of the date on which the entry shows the proceedings to have been had. Every presumption is by this court indulged in favor of the action of the trial court.
*1374. *136This court, therefore, will not indulge the presumption that Judge Vurpillat, would sign and give validity to a record entry purporting to be that of a judgment rendered by his predecessor, when in fact it was only “the unauthorized entry of a clerk made in vacation;” but will indulge the presumption that when Judge Vurpillat, on December 17, 1909, signed said entry, showing the rendition of a judgment, as the entry of proceedings had by his predecessor on October 8, 1908, instead of signing it as proceedings had before himself of said date — December 17, 1909 — thereby giving to such proceedings the sanction and authenticity of his official signature, as proceedings had before Judge Nye, on October 8, 1908, such succeeding judge was convinced that such proceedings had been so had by his predecessor, or otherwise he would not have signed it. Appellant’s insistence that such proceedings were in fact proceedings had by Judge Vurpillat is in no way supported by the record entries themselves, or the law applicable thereto. If the motions shown by said entry of October 8, 1908, including the motion for judgment and the rendition thereof had in fact been made 'before Judge Vurpillat, and he had himself rendered such judgment, the entry would have been signed by such judge as proceedings had before himself on said December 17, 1909, and not as proceedings had by his predecessor on October 8, 1908. Because the clerk has *137improperly incorporated in the record the memoranda or minutes kept by the judge in his “bench” or “court” docket, at the place in the record where he should have copied the official entry of the proceedings had on October 8, 1908, which bench docket entry does not contain any motion for, or rendition of, judgment, furnishes no sufficient ground for the contention of counsel for appellant, that judgment was not in fact rendered on that day. It is the signature of the judge that gives official character and validity to the record entry, and fixes the date of its making and the time its validity takes effect, and not the certificate of the clerk to the transcript or the precipe of counsel calling for the transcript. It is the business of the clerk to put into the transcript copies of the official entries called for by the precipe, in their proper order as they appear of record in his office, and to certify that they are true copies, and when he has done this he has discharged his full duty. It is no part of his business to undertake to pass on their validity, the time of their making, or by whom made; and especially is it not his duty, but rather an indefensible violation thereof, to transpose an entry of proceedings purporting to have been had on a given date before the then regular judge of such court, to an entry of proceedings purporting to have been had more than one year later before another judge, and then substituting for such transposed entry a court or bench docket entry. But appellant insists that such court or bench docket entry is authorized by statute, and seems to think that, therefore, the original opinion is wrong in not giving it weight over that of the official entry. True, such entry has for its existence the sanction of statute, but, as held in the original opinion, is not the official record contemplated to be contained in a transcript on appeal. It is an unsigned memorandum, kept by the judge, of the proceedings had before him, and furnishes the data from which the official entry is made by the clerk, and is very necessary and proper for *138the use and consideration of the trial judge in determining whether the official minutes or entry made by the clerk and submitted to him for his signature and official sanction should, in fact, be signed by him.
The presumption of regularity of the proceedings of the trial judge warrants us in indulging in the presumption that, in this case, Judge Yurpillat, before signing the entry of the proceedings purporting to be those had before Judge Nye on October 8, 1908, gave proper consideration to said court or bench docket entry, together with that of the entries of October 10, showing the overruling of the motion for a new trial, prayer for appeal, etc., and that of December 31, 1908, showing the filing of the bond as well as all other entries and files throwing light on said subject. Such court was the proper court and that time the proper time for the presentation and consideration of said entries. When Judge Vurpillat so signed said entry, and thereby gave it his official sanction, such minutes of the clerk so authenticated then became the official entry, and for the purposes of appeal became the record entry to be incorporated in the transcript, and such entry on appeal is by this court treated as authentic against any such indirect and collateral attack as that here made. If Judge Yurpillat, through error, mistake or fraud, was induced to sign such record entry, purporting to be an entry of proceedings had on said October 8, 1908, before John C. Nye, the then regular judge of said court, there was a way to correct and obtain relief from such error, mistake or fraud; but such relief cannot be obtained in this court by the method of official record entry, transposition and substitution resorted to in this case. Such method of presenting an indirect and collateral attack upon a record, if given the sanction of any consideration by this court, should be for the purpose of criticism and condemnation only.
For the reasons before indicated, we say now, as we said in the original opinion, that the transcript herein, as amend*139ed and corrected by the writ of certiorari, shows clearly that judgment herein was rendered on October 8, 1908, before the Honorable John O. Nye, the then regular judge of said court, that the facts as stated in the original opinion are completely justified by the record, and the principles announced and the authorties cited are applicable thereto; and we see no reason for changing or modifying that opinion.
Petition overruled.